Case 1:17-cv-04327-LLS-RWL Document 200
                                    199 Filed 11/02/20
                                              10/27/20 Page 1 of 1
                                                                 4




          11/2/2020




                                           So Ordered.


                                          11/2/2020
Case
 Case1:17-cv-04327-LLS-RWL
      1:17-cv-04327-LLS-RWL Document
                             Document199-1
                                      200 Filed
                                           Filed11/02/20
                                                 10/27/20 Page
                                                           Page21ofof43
Case
 Case1:17-cv-04327-LLS-RWL
      1:17-cv-04327-LLS-RWL Document
                             Document199-1
                                      200 Filed
                                           Filed11/02/20
                                                 10/27/20 Page
                                                           Page32ofof43
Case
 Case1:17-cv-04327-LLS-RWL
      1:17-cv-04327-LLS-RWL Document
                             Document199-1
                                      200 Filed
                                           Filed11/02/20
                                                 10/27/20 Page
                                                           Page43ofof43
